 Case 21-10979-elf        Doc 7   Filed 04/16/21 Entered 04/16/21 11:42:10     Desc Main
                                   Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:
           JOHN M. ARGIOS                                NO. 21-10979 ELF
                aka Eoanis M. Argios                     CHAPTER 7
                                                         HEARING: MAY 12,2021

                   MOTION OF FORD MOTOR CREDIT FOR RELIEF
               FROM THE AUTOMATIC STAY, BANKRUPTCY
                                                   CODE 5 SOZ,
                  REGARDING 2017 FORD FUSION MOTOR VEHICiE

      1'      Movant is Ford Motor Credit Company, LLC ("Ford Credit,,),
                                                                          with offices in
 at the National Bankruptcy service center in cororado
                                                       springs, cororado.
       2'     Respondents are Debtor, John M. Margios aka Eoanis M.
                                                                    Argios, and the
 Chapter 7 Trustee, Lynn E. Feldman, Esquire.
       3'       On or about March 18,2017, Debtor, Eoanis M. Argios, purchased
                                                                         a 2O1T
 Ford Fusion [V|N...2033461 motor vehicle ("Vehicle") pursuant
                                                               to an lnstallment
Purchase Contract ("Contract"). A copy of the Contract
                                                       further identifying the vehicle is
attached as Exhibit "A,'.
      4'       Pursuant   to the Contract, Ford Credit has a purchase money security
interest in the Vehicle, as perfected by notation of the certificate
                                                                     of Tiile. Attached as
Exhibit "B" is a true and correct copy of the Certificate of Tile
                                                                  showing the interest of
Ford Credit.
     5'       The Vehicle may be now, to Ford Credit's knowledge, uninsured as the
expiration date of existing insurance is unknown.
     6'       Ford Credit has incurred legal expenses in protecting its interest.
     7'       There is an approximate net balance of g12,42g.54 plus expenses,      costs,
and interest on the Contract. The account is in default, being contractually
                                                                             due for
November 17 , 2020, and thereafter. Regurar monthry payments are
                                                                 $525.0 2 each. The
amount presently in default is $2,6671o plus fees and costs.
     8'      The Vehicle is a depreciating asset and unless the matter is immediately
resolved Ford credit will continue to suffer irreparable harm.
     9'       There may be no equity in the Vehicle for Debtor or the Debtor's Estate.
     10'      The Vehicle is not necessary for an effective reorganization.
Case 21-10979-elf    Doc 7    Filed 04/16/21 Entered 04/16/21 11:42:10       Desc Main
                               Document     Page 2 of 2



      11.    Debtor has failed to provide Ford Credit with adequate protection of its
interests.
      12.    The Vehicle was recovered by Ford Credit on or about February 3, 2021,
and remains in its custody.
       WHEREFORE, Ford Motor Credit Company, LLC prays this Honorable Court
                                                                                  to
enter an Order granting Ford Motor Credit Company relief from the automatic
                                                                            stays of
Code Sections 362a, as to the Vehicle, with waiver of FRBp 4001(a)(3), and for
                                                                               such
other relief as is just and equitable.


                                                        MAN LAW OFFICES, PC




                                                610 York Road, Suite 200
                                                Jenkintown, PA 19046
                                                Tel: 215.886.1120
                                                Fax 215.886.1118
                                                howard @ ge rs h man-law. com
